Citation Nr: 1402033	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010 (when the Board also denied increased ratings for diabetes mellitus, tinnitus, coronary artery disease (CAD), and bilateral hearing loss and remanded for additional development the issues of service connection for visual impairment, and the effective dates for awards of service connection for diabetes mellitus, CAD, bilateral hearing loss and tinnitus) it was remanded for further development.  It (along with the issue of service connection for visual impairment) was again remanded for further development in September 2012 (when the Board also denied earlier effective dates for awards of service connection for diabetes mellitus, CAD, bilateral hearing loss and tinnitus), and in August 2013.  An interim (November 2013) rating decision granted service connection for visual impairment-right eye diabetic retinopathy, rated 0 percent, effective September 29, 2004 (the date of claim).

The Veteran revoked his designation of the Texas Veterans Commission (TVC) as his representative, and indicated that he does not want representation by a service organization.  He is proceeding pro se.

[This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of such electronic record.]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action is required.


REMAND

The Veteran's service-connected disabilities are CAD, rated 60 percent; kidney disease with hypertension, rated 30 percent; diabetes mellitus and bilateral hearing loss, eacg rated 20 percent; tinnitus and peripheral neuropathy of both upper and both lower extremities, each rated 10 percent; and right eye diabetic retinopathy, rated 0 percent.  With application of the bilateral factor the combined rating for the service connected disabilities is 90 percent, and meets the schedular criteria for a TDIU rating.  The question remaining is whether the service-connected disabilities alone, render the Veteran incapable of maintaining gainful employment.  

The Veteran is clearly shown to have occupational impairment as reflected by the 90 percent combined rating.  However, the cumulative effect of these disabilities is not evident from the record.  The record does not include a contemporaneous examination to assess the cumulative effect of the service connected disabilities on employability.   

Among factors for consideration in determining entitlement to a TDIU rating are a veteran's education and occupational experience.  The Veteran has reported he is a truck driver.  In his January 2013 application for a TDIU rating (on VA Form 21-8940), he reported that he last worked, as an equipment operator, in 2008.  He did not identify the employer (or provide his employment history for the last five years), and did not identify the extent of his education/training.  [He replied: "N/A", i.e., not applicable.]  As these factors are for consideration, his application is incomplete (and cannot be properly assessed).  He is reminded that the duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  On remand, he will have opportunity to provide the information sought.  

Furthermore, the record suggests that the Veteran receives ongoing treatment for his service-connected disabilities.  The June 2013 supplemental statement of the case (SSOC) indicates that records from June 2008 to June 2013 were considered.  Such records are not currently in the Veteran's electronic record before the Board (and the record available for the Board's review is less than complete).  As records of VA treatment are constructively of record, and are likely to contain information pertinent to the matter at hand, they must be secured for the record. 

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to submit a fully-completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and afford him opportunity to submit any further evidence in support of his TDIU claim.

2.  Ask the Veteran to identify the providers of any and all treatment and evaluations he has received for his service connected disabilities since 2008 (when he reports he last worked) and to provide any releases necessary for VA to secure records of any such private treatment.  The RO should secure for association with the record copies of complete clinical records from all identified providers (to specifically all outstanding VA records of VA evaluations and treatment for the service-connected disabilities).  If a private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the records are received.  

3.  The RO should then arrange for the Veteran to be examined by an appropriate physician to assess the cumulative impact his service connected disabilities (CAD, kidney disease with hypertension, diabetes mellitus, bilateral hearing loss, tinnitus, peripheral neuropathy of both upper and lower extremities, and right eye diabetic retinopathy) would be expected to have on his employability (disregarding the effects of any disabilities that are not service-connected).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please discuss the functional limitations associated with, and expected impact on employment resulting from, each of the Veteran's service-connected disabilities individually (CAD, kidney disease with hypertension, diabetes mellitus, bilateral hearing loss, tinnitus, peripheral neuropathy of both upper and lower extremities, and right eye diabetic retinopathy).  

b)  Please discuss the functional limitations associated with, and expected impact on employment resulting from, the cumulative effect of the service-connected disabilities.

(c)  Please identify (provide examples of): (i) the types of employment of employment that are precluded by the cumulative effect of the service connected disabilities, and (ii) the types of employment (if any) that remain feasible despite the cumulative effect of the service-connected disabilities.  

The examiner must explain the rationale for all opinions.  

4.  The RO should then review the record and re-adjudicate the claim for TDIU.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

